Case: 15-60906      Document: 00513645714         Page: 1    Date Filed: 08/22/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit


                                    No. 15-60906                                  FILED
                                  Summary Calendar
                                                                            August 22, 2016
                                                                             Lyle W. Cayce
                                                                                  Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JOHN ROBERT ANDERSON,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                              USDC No. 4:06-CR-2-1


Before DAVIS, BENAVIDES, and OWEN, Circuit Judges.
PER CURIAM: *
       John Robert Anderson appeals from the statutory maximum sentence
imposed following the revocation of his supervised release. He argues that the
district court’s sentence was procedurally and substantively unreasonable. We
affirm.
       For the first time on appeal, Anderson argues that the district court
procedurally erred in failing to provide a specific explanation for its above-


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-60906     Document: 00513645714       Page: 2   Date Filed: 08/22/2016


                                   No. 15-60906

guidelines sentence. Reviewing his argument for plain error only, see United
States v. Whitelaw, 580 F.3d 256, 259 (5th Cir. 2009), we hold that the record
discloses no clear or obvious error on the part of the district court in this regard.
See Puckett v. United States, 556 U.S. 129, 135 (2009).
      Anderson also argues that the statutory maximum sentence was
substantively unreasonable; however, the record reveals that Anderson did not
comply with the conditions of his supervised release during the three terms
that had already been imposed. He has pointed to nothing in the record to
show that the district court’s sentence was an abuse of discretion. See United
States v. Warren, 720 F.3d 321, 332 (5th Cir. 2013).
      AFFIRMED.




                                         2